

116 HR 4828 IH: Sport Fish Restoration and Recreational Boating Safety Act of 2019
U.S. House of Representatives
2019-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4828IN THE HOUSE OF REPRESENTATIVESOctober 23, 2019Mr. Cunningham (for himself, Mr. Graves of Louisiana, Mr. Austin Scott of Georgia, Mr. Veasey, and Mrs. Dingell) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Dingell-Johnson Sport Fish Restoration Act with respect to sport fish restoration and
			 recreational boating safety, and for other purposes.
	
 1.Short titleThis Act may be cited as the Sport Fish Restoration and Recreational Boating Safety Act of 2019. 2.Findings (a)FindingsThe Congress finds the following:
 (1)The Sport Fish Restoration and Boating Trust Fund (Trust Fund) was established in 1950 to provide dedicated funding for aquatic conservation and boating safety.
 (2)The Trust Fund is a user fee-public benefit system funded through motorboat fuel tax receipts, import duties, and excise taxes on small engines, fishing equipment, and electric motors.
 (3)The Trust Fund provides nearly $650 million annually for recreational infrastructure projects, coastal wetlands restoration, and boating safety and conservation programs in all 50 States.
 (4)Since 2010, more than 28,000 acres of habitats have been restored and improved throughout coastal wetland ecosystems—which not only serve a critical role in conservation but provide a significant economic impact to coastal communities.
 (5)The recreational boating and angling community, as well as State agencies, recognize the significant increase in the use of non-motorized, human-propelled vessels in recent years. Growth of the human-propelled vessel community has required United States Coast Guard and State agencies to use significant resources to address human-propelled infrastructure, boating safety, law enforcement, and search and rescue needs, all of which is paid for by the Trust Fund.
				3.Division of annual appropriations
 (a)In generalSection 4 of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777c) is amended— (1)in subsection (a), by striking 2021 and inserting 2024;
 (2)in subsection (b)— (A)in paragraph (1)—
 (i)in subparagraph (A), by striking 2021 and inserting 2024; and (ii)by amending subparagraph (B) to read as follows—
							
 (B)Available amountsThe available amount referred to in subparagraph (A) is— (i)for fiscal year 2020, $12,671,235; and
 (ii)for fiscal year 2021 and each fiscal year thereafter, the sum of— (I)the available amount for the preceding fiscal year; and
 (II)the amount determined by multiplying— (aa)the available amount for the preceding fiscal year; and
 (bb)the change, relative to the preceding fiscal year, in the Consumer Price Index for All Urban Consumers published by the Department of Labor.; and
 (B)in paragraph (2)— (i)in subparagraph (A), by striking 2016 through 2021 and inserting 2020 through 2024; and
 (ii)by amending subparagraph (B) to read as follows—  (B)Available amountsThe available amount referred to in subparagraph (A) is—
 (i)for fiscal year 2020, $8,339,466; and (ii)for fiscal year 2021 and each fiscal year thereafter, the sum of—
 (I)the available amount for the preceding fiscal year; and (II)the amount determined by multiplying—
 (aa)the available amount for the preceding fiscal year; and (bb)the change, relative to the preceding fiscal year, in the Consumer Price Index for All Urban Consumers published by the Department of Labor.; and
 (3)in subsection (e)(2), by striking $900,000 and inserting $1,300,000. (b)AdministrationSection 9(a) of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777h(a)) is amended—
 (1)in paragraph (1), by striking on a full-time basis; (2)in paragraph (2), by striking on a part-time basis for at least 20 hours each week;
 (3)in paragraph (5)(B), by striking full-time equivalent; and (4)in paragraph (9)(A), by striking on a full-time basis.
 (c)Other activitiesSection 14(e) of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777m) is amended by adding at the end the following:
				
 (3)A portion, as determined by the Sport Fishing and Boating Partnership Council, of funds disbursed for the purposes described in paragraph (2) but remaining unobligated prior to fiscal year 2020 shall be used to study the impact of derelict vessels and identify recyclable solutions for recreational vessels..
			4.Recreational boating access
 The United States Comptroller General shall, not later than 1 year after the date of enactment of this Act, submit a report to the Sport Fishing and Boating Partnership Council, the Committees on Natural Resources and Transportation and Infrastructure of the House of Representatives, and the Committees on Commerce, Science, and Transportation and Environment and Public Works of the Senate. The United States Comptroller General shall consult with the Sport Fishing and Boating Partnership Council and the National Boating Safety Advisory Council on study design, scope, and priorities. To the extent practicable, given data available, the report shall document—
 (1)the use of non-motorized vessels in each State and how the increased use of non-motorized vessels is impacting motorized and non-motorized vessel access;
 (2)user conflicts at waterway access points; and (3)the use of Sport Fish Restoration Program funds to improve non-motorized access at waterway entry points and the reasons for providing such access, and Recreational Boating Safety Program funds for non-motorized boating safety programs.
			